Citation Nr: 0419963	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for residuals of a head 
injury and determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for hearing loss. 

The veteran presented oral testimony at a personal hearing at 
the RO before a Decision Review Officer (DRO) in July 2003.  
The veteran also presented oral testimony at a personal video 
conference hearing in June 2004 before the undersigned 
Veterans Law Judge.  Copies of the hearing transcripts were 
attached to the claims file.

As discussed below, the issue of entitlement to service 
connection for hearing loss is reopened.  Further development 
is needed, however, and this issue is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a rating decision in June 1988, of which 
the appellant was notified by letter the same month, that 
entitlement to service connection for hearing loss was 
denied.  An appeal was not filed.

2.  Evidence received since the June 1988 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.  

3.  Service medical records are negative for complaints, 
findings or a diagnosis of residuals from a head injury.  At 
his May 1946 discharge examination, the clinical evaluation 
was normal for his skin and no abnormalities of the nose were 
shown.  

4.  There is no competent medical evidence of record relating 
the veteran's current nose disorder to any disease or injury 
which occurred during active military service.

5.  There is no competent medical evidence of record showing 
a residual of a claimed injury to the veteran's forehead.  


CONCLUSIONS OF LAW

1.  The June 1988 RO decision denying entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for hearing loss has been 
received, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2003).

3.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing loss

A.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The Board has considered the provisions of the VCAA.  Here, 
the RO, in March 2002 and August 2003 letters, notified the 
appellant of the evidence needed to substantiate his claim 
for hearing loss, as well as VA's duty to assist in obtaining 
evidence.  Given the favorable outcome below on this issue, 
no conceivable prejudice to the appellant could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  


B.  Factual background and analysis

Review of the file discloses that there was a prior denial of 
entitlement to service connection for hearing loss in June 
1988, on the basis that no hearing loss was shown in service 
and that a hearing loss, if found, was not proximately caused 
by his military service.

Service medical records are negative for complaints, 
findings, or diagnosis of hearing loss.  At his discharge 
examination in May 1946, his hearing was shown as normal, 
15/15, by the whisper voice test. 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In January 2002, the veteran attempted to reopen his claim 
for service connection for hearing loss.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service medical records were considered at the 
time of the June 1988 denial.  The evidence received into the 
record since the June 1988 denial of service connection for 
hearing loss includes statements and testimony from the 
appellant about his hearing loss and exposure to acoustic 
trauma in service, and a September 2002 report by a VA 
audiologist showing that the veteran had bilateral mild to 
profound sensorineural hearing loss consistent with his 
reported history of acoustic trauma and/or presbycusis.  The 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claim.  
This is particularly true in view of the low threshold 
required to establish new and material evidence under the 
Hodge precedent, supra.  Consequently, the claim of 
entitlement to service connection for hearing loss is 
reopened.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation, is not cumulative and redundant, 
and does raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108.  

II.  Residuals of a head injury

A.  Duty to notify and to assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
service connection for residuals of a head injury was 
received in January 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in March 2002 prior to the 
initial AOJ decision on his claim in August 2002.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in his possession that pertains to the claim, 
the "fourth element," this did not result in prejudicial 
error in this case.  38 C.F.R. § 3.159(b) (2003); see 
VAOPGCPREC 1-2004.  The Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The appellant was 
specifically notified by letter dated in March 2002 that VA 
would help to obtain all relevant evidence such as medical 
records, service records, and request a medical opinion, if 
appropriate.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, the veteran wrote in 
August 2003 that he had no additional evidence to submit and 
in September 2003 he wrote that his case had been completely 
presented.

The veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim, by the August 2002 rating decision with cover letter, 
a November 2002 statement of the case, and a supplemental 
statement of the case issued in September 2003.  The veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, supra.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
no more than harmless error.   

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 60 days from the date of the 
March 2002 letter.  The RO further advised the appellant that 
if no additional information and evidence had been received 
within that time, a decision would be made on the claim.  
These advisements are in compliance with current statutes.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, supra (to be codified at 38 U.S.C.A. § 5102) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

In view of the foregoing, I find that VA has satisfied its 
duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Factual background

The veteran submitted a claim in January 2002 for residuals 
of a head wound that occurred in Germany in a weapon 
transport accident when his helmet hit the front of the truck 
cutting his head.  He reported having been treated by a medic 
in the field.

Service medical records are negative for any complaints, 
findings, or diagnosis of a head injury or residuals of a 
head injury.  The discharge examination in May 1946 shows a 
normal evaluation for the veteran's skin and no abnormalities 
of his nose.  

In March 1950 the veteran filed a claim for service 
connection for residuals of a tonsillectomy but did not 
include in his claim any mention of a facial injury.

In a statement from the veteran received in November 2002, he 
wrote that the doctor who treated him shortly after discharge 
was deceased and his medical/health treatment records had 
since been destroyed.  

VA outpatient treatment records show that the veteran was 
seen in March 2003 for a dermatology consultation for 
evaluation of a rough pigmented spot at the postauricular 
skin and face.  He had papules on his face and scalp, macules 
on his forearms and the rest of the examination was within 
normal limits.  Also in March 2003 he was seen in 
otolaryngology.  The entry reflects a history of remote nasal 
fracture in 1945, status post repair.  He had a large 
anterior septal perforation with moderate crusting.

In August 2003, the veteran wrote that he did not have any 
medical evidence to submit other than a copy of the March 
2003 VA outpatient treatment record when he was seen in 
otolaryngology.  

The veteran testified in July 2003 that he was in an accident 
in service and when he hit his helmet, he broke his nose.  He 
also hit his forehead on the dashboard of the vehicle.  He 
did not go to sick bay, but had some staples put on the 
wound.  He did not seek treatment afterwards as the wound 
healed.  After the war, he started to have headaches and was 
told that he had a fracture of his nose which was then 
surgically repaired.  He testified as to the current 
symptoms.  

The veteran testified in June 2004 as to the circumstances 
surrounding an accident in service in which he hit his head 
and broke his nose.  He denied going to sick bay.  He had an 
operation on his nose in the 1950's; however, the doctor who 
performed the operation was probably deceased.  In an attempt 
to obtain hospital records, he learned that the hospital no 
longer had the records.  The cut on his forehead was treated 
with some clamps rather than stitches and he thought there 
was a scar.  


C.  Analysis

The veteran seeks entitlement to service connection for 
residuals of a head injury that occurred at the time of a 
vehicle accident in service.    He contends that his forehead 
and nose were injured.  The Board notes that he has not 
claimed that his head injury was incurred during combat, and 
the provisions of 38 U.S.C.A. § 1154 are not for application.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

The veteran's service medical records do not show any record 
of a head injury and no residuals from a claimed head injury 
were shown at the discharge examination.  The veteran made no 
reference to a claimed head injury in his initial claim for 
service connection in 1950.

No medical evidence has been submitted showing a current 
residual of a claimed injury to his forehead.  The Court has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The veteran contends that his nose disorder is due to a 
fracture that dated to his military duty.  However, the first 
medical evidence of record subsequent to service noting a 
nose condition was in March 2003, approximately 58 years 
after he left service.  Medical evidence of record does show 
that in March 2003 the veteran had a large anterior septal 
perforation.  This record also shows a history of remote 
nasal fracture in 1945, status post repair.  This appears to 
be merely a recitation of medical history given by the 
veteran to the treating physician.  A mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has considered the veteran's contentions.  He is 
competent as a lay person to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He, is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His statements are not competent 
medical evidence of a nexus between a current nose disorder 
and active service, or claimed continuity of symptomatology 
demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's currently claimed nose 
disorder began during service.  There is no competent medical 
evidence that the veteran has a chronic acquired nose 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed nose disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi,14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection for residuals of a head injury must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a head 
injury is denied.  


REMAND

VA's duty to assist the claimant includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  Having determined that there 
is new and material evidence to reopen the appellant's claim, 
the Board believes that further development of medical 
evidence is necessary to decide this claim on the merits.

Although the report of the audio examination in September 
2002 indicates that the veteran has mild to profound 
sensorineural hearing loss bilaterally, the report does not 
contain the results of the auditory examination showing 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
and 4000.  These results are needed to determine whether the 
veteran's impaired hearing will be considered a disability 
for purposes of applying the laws administered by VA.  
38 C.F.R. § 3.385 (2003).  Moreover, the examiner's opinion 
as to etiology of hearing loss was equivocal at best since he 
reported only that the hearing loss was consistent with 
acoustic trauma or presbycusis, a condition of aging.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should secure the clinical 
findings of the VA audiometric examination on 
which the September 2002 report by a VA 
clinical audiologist was based.  If the 
results are unavailable, another audiometric 
examination should be accomplished.

2.  If the results of the auditory 
examination show auditory thresholds or 
speech recognition scores that meet the 
criteria for impaired hearing set forth in 
38 C.F.R. § 3.385 (2003), the RO should then 
obtain a medical opinion from an appropriate 
physician regarding the etiology of the 
veteran's hearing loss.  The claims folder, 
to include a copy of this Remand and all 
additional records obtained, must be made 
available to the medical reviewer in order 
that he or she may review pertinent aspects 
of the veteran's service and medical history.  

a.  The reviewer should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the current impaired 
hearing is related to claimed acoustic 
trauma in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The clinical 
findings of record and the reasoning which 
form the basis of the opinion requested 
should be clearly set forth.

b.  Note:  The term "as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  

c.  Actual examination of the veteran 
should be conducted only if the reviewer 
believes it is necessary in order to 
render the requested opinion. 

3.  The RO should ensure continuing 
compliance with VCAA obligations, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent to 
the issue currently on appeal since the 
September 2003 supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 


U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



